Case 1:19-cv-24408-CMA Document 1 Entered on FLSD Docket 10/25/2019 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO:
MONICA BEAMER,
Plaintiff,
vs.
- STATE OF FLORIDA, THE FLORIDA
HIGHWAY PATROL, a division of Florida
Department of Highway Safety and Motor
Vehicles, BOB SAINTILIEN, individually, and

in his capacity as a Florida state Trooper,

Defendant.
/

 

NOTICE OF REMOVAL

Defendants, STATE OF FLORIDA (hereinafter, “State”), THE FLORIDA HIGHWAY
PATROL, a division of Florida Department of Highway Safety and Motor Vehicles (hereinafter,
“FHP”), and BOB SAINTILIEN, individually, and in his capacity as a Florida State Trooper,
(hereinafter “Saintilien” or collectively, “Defendants’”) by and through their undersigned counsel,
and pursuant to Fed.R.Civ.P. 81(f) and 28 U.S.C. § 1441 and § 1446, hereby files this Notice of
Removal of this cause to the United States District Court for the Southern District of Florida, as
follows:

1. On or about August 28, 2019, the Plaintiff filed an Amended Complaint against

the above-named Defendants in the Circuit Court of the Eleventh Judicial Circuit, in and for

Miami-Dade County, Florida, styled: Monica Beamer v. State of Florida, The Florida Highway

Patrol, a division of Florida Department _of Highway Safety and Motor Vehicles, and Bob
Case 1:19-cv-24408-CMA Document 1 Entered on FLSD Docket 10/25/2019 Page 2 of 4

Saintilien, individually and in his capacity as _a Florida State Trooper, Case Number: 2019-
015638-CA-01. See Tab 1.

2. The Plaintiff served the Amended Complaint on the State and FHP on September
13, 2019, but Officer Saintilien was not served.

3. The undersigned counsel appeared in this matter and accepted service on behalf of
Officer Saintilien on September 26, 2019.

4. The Notice of Removal has therefore been filed within thirty (30) days after the
filing and/or service of Plaintiff's Amended Complaint on the last-served Defendant and is
therefore timely under 28 U.S.C. § 1446(b).

5. In this action, the Plaintiff submits the following claims: (1) malicious
prosecution under 42 U.S.C. § 1983 against Officer Saintilien, individually and in his official
capacity; (2) false arrest and false imprisonment under 42 U.S.C. § 1983 against Officer
Saintilien, individually and in his official capacity; (3) intentional infliction of emotional distress
against Officer Saintilien, individually and in his official capacity; (4) defamation against Officer
Saintilien, individually and in his official capacity; and (5) negligent training/supervision against
the State and FHP.

6. Consequently, this Court has original jurisdiction over the Federal claims
pursuant to 28 U.S.C. §§ 1331 and the action is therefore removable pursuant to 28 U.S.C. §
1441(a) and (b).

7. In addition to the civil rights claims, the Amended Complaint also asserts state
law claims for intentional infliction of emotional distress, defamation, and negligent
training/supervision (see Tab 1), and this Court also therefore has supplemental jurisdiction

over these claim pursuant to 28 U.S.C. § 1367.
Case 1:19-cv-24408-CMA Document 1 Entered on FLSD Docket 10/25/2019 Page 3 of 4

8. In accordance with 28 U.S.C. § 1446(d), the Defendants have promptly filed a
copy of this Notice of Removal with the Clerk of the Circuit Court of the Eleventh Judicial
Circuit, in and for Miami-Dade County, Florida and on all counsel. See Tab 2.

9. Pursuant to 28 U.S.C. § 1446(b), all served Defendants consent to this Notice of
Removal.

10. In accordance with 28 U.S.C. all process, pleadings and orders are attached hereto
at Composite Tab 3.

11. Venue is proper in this District because the alleged actions took place within this
Judicial District.

WHEREFORE, the Defendants respectfully request that the above described action
pending in the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County,
Florida, be removed there from to this Court for further proceedings.

Respectfully submitted,
WHITELOCK & ASSOCIATES, P.A.
300 Southeast Thirteenth Street

Fort Lauderdale, Florida 33316
Telephone: (954) 463-2001
Facsimile: (954) 463-0410
Counsel for Defendants

/s/Christopher J. Whitelock
Christopher J. Whitelock

Florida Bar No. 067539

Sheri-Lynn Corey-Forte
Florida Bar No. 118148
Case 1:19-cv-24408-CMA Document 1 Entered on FLSD Docket 10/25/2019 Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that on October 25, 2019, I electronically filed the foregoing document
with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being
served this day on all counsel of record identified on the attached Service List in the manner
specified, either via transmission of Notice of Electronic Filing generated by CMECF or in some
other authorized manner for those counsel or parties who are not authorized to receive

electronically Notice of Filing.

s/Christopher J. Whitelock
CHRISTOPHER J. WHITELOCK

SERVICE LIST

Albert Campbell Cornish, IV, Esq.
Cornish Hernandez Gonzalez, PLLC
2525 Ponce de Leon Blvd., Suite 300
Coral Gables, FL 33134

e-mail: ccornish@chglawyers.com
service @chglawvers.com
